Citation Nr: 0532290	
Decision Date: 11/30/05    Archive Date: 12/07/05

DOCKET NO.  02-20 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an effective date prior to June 22, 2000, for 
the award of a compensable evaluation for residuals of a 
fracture of the left tibial tubercle with osteoarthritic 
changes and chondromalacia.


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from October 1954 to 
October 1958.

This case came before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions rendered by the Hartford, 
Connecticut, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In December 2003 and March 2005, the 
Board remanded the case for additional development.  The 
requested development has been completed and the case has 
been returned to the Board for further appellate 
consideration.

In August 2005, the veteran submitted a statement alleging 
clear and unmistakable error (CUE) in a June 1985 rating 
action continuing a noncompensable evaluation for his 
service-connected left knee disability.  The Board also notes 
that veteran has asserted that he originally filed a claim 
for service connection for his left knee disability in 
December 1958.  In essence, he asserts that an earlier 
effective date is warranted for the grant of service 
connection for his left knee disability.  These matters are 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  Subsequent to a final decision in June 1985 that assigned 
an initial noncompensable rating for the veteran's service-
connected left knee disability, a claim for an increased 
rating was not received before June 22, 2000. 

2.  It is not factually ascertainable that the increase in 
disability justifying a compensable rating for the veterans 
left knee disability occurred during the one-year period 
prior to June 22, 2000.  


CONCLUSION OF LAW

The criteria for an effective date prior to June 22, 2000, 
for a compensable evaluation for residuals of a fracture of 
the left tibia tubercle with osteoarthritic changes and 
chondromalacia have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of this 
claim, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law and codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the issue on appeal.

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is required to specifically inform 
the claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In addition, VA is 
required to notify the claimant that he should submit any 
pertinent evidence in his possession.

Through the statement of the case, supplemental statements of 
the case, and various letters to the appellant, particularly 
a letter dated in March 2005, the veteran has been informed 
of the evidence and information necessary to substantiate his 
claim for an earlier effective date, the specific information 
required from him to enable the RO to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and the evidence that he should 
submit.  Although VA has not specifically requested the 
veteran to submit any pertinent evidence in his possession, 
it has informed him of the evidence that would be pertinent 
and requested him to submit such evidence or provide VA with 
the information and any authorization necessary for VA to 
obtain such evidence.  Therefore, the Board believes that the 
veteran was on notice of the fact that he should submit any 
pertinent evidence in his possession.  

The record also reflects that all obtainable service 
personnel records and service medical records as well as 
pertinent post service medical records have been obtained.  
The veteran has not identified any outstanding evidence that 
could be obtained to substantiate his claim.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In this case, the RO readjudicated the veteran's claim for an 
earlier effective date on a de novo basis following 
compliance with the notice requirements of the VCAA and the 
implementing regulations.  There is no indication or reason 
to believe that its decision would have been different had 
the claim not been previously adjudicated.  In sum, the Board 
is satisfied that the RO properly processed the claim 
following compliance with the notice requirements of the VCAA 
and the implementing regulations.   

Accordingly, the Board will address the merits of the 
veteran's claim.  


Evidentiary Background

Service connection for a left knee disability was denied by 
rating decision in February 1984.  The veteran filed a notice 
of disagreement with the denial of service connection in 
April 1985.  

Thereafter, the RO issued another rating action in June 1985 
that awarded service connection for status post fracture, 
left tibial tubercle with osteoarthritic changes and chronic 
chondromalacia.  An initial noncompensable evaluation was 
assigned, effective from September 9, 1983.  The veteran was 
informed of this decision by letter dated June 7, 1985.

The next correspondence received from the veteran is a VA 
Form 21-4138, Statement in Support of Claim, received by the 
RO on June 22, 2000.  In this statement, the veteran asserted 
that his service-connected left knee condition had worsened.  

In connection with his claim for an increased rating, the 
veteran was afforded a VA examination in August 2000.  By 
rating action in March 2001, the RO increased the disability 
rating for the veteran's left knee disability to 10 percent, 
effective from June 22, 2000.  

In April 2003, the veteran filed a notice of disagreement 
with the effective date assigned for his compensable 
disability evaluation.  He asserted that he applied for VA 
disability benefits in Tazewell, Virginia, after discharge 
from active duty.  He also asserted that he filed for VA 
benefits in 1996 and received a "VA Service Connection 
Card."  

Thereafter, in October 2003, the RO granted a separate 
compensable evaluation for a tender surgical scar of the left 
knee, effective from June 22, 2000.  Following examination of 
the veteran in April 2004, the RO awarded a 30 percent 
evaluation for osteoarthritic changes in the left knee and a 
separate 30 percent evaluation for recurrent subluxation of 
the left knee.  These ratings were effective from June 22, 
2000.  

In a statement dated in September 2005, the veteran asserted 
that he appealed the initial disability evaluation assigned 
in the June 1985 rating action.  In particular, he pointed 
out that he filed a notice of disagreement in April 1985.  


Legal Criteria

A claim for an increase is defined, in part, as any 
application for an increase in rate of a benefit being paid 
under a current award.  38 C.F.R. § 3.160 (2005).  A specific 
claim in the form prescribed by the Secretary must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 
38 C.F.R. § 3.151(a) (2005).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155 (2005).

If a formal claim for compensation has previously been 
allowed, a report of VA examination or hospitalization can be 
accepted as an informal claim for increased benefits.  38 
C.F.R. § 3.157(b).

The effective date of an increased disability rating is the 
earliest date that it is factually ascertainable that an 
increase in disability had occurred, if the application for 
an increased evaluation is received within one year from that 
date.  Otherwise, it is the later of the date of receipt of 
claim or the date entitlement arose.  38 U.S.C.A. § 
5110(a)(b)(2); 38 C.F.R. § 3.400(o).  




Analysis

As noted above, service connection for status post fracture 
of the left tibial tubercle with osteoarthritic changes and 
chronic chondromalacia was granted by rating action in June 
1985 with assignment of a noncompensable disability rating.  
The veteran was informed of this decision in June 1985; 
however, he did not file a timely appeal of the disability 
evaluation assigned.  In reaching this conclusion, the Board 
notes the veteran's contentions that he filed a disagreement 
with the initial disability evaluation assigned for his left 
knee disability and that a statement of the case should have 
been provided to him at that time.  However, while he filed a 
notice of disagreement in April 1985, that notice of 
disagreement addressed the denial of service connection for 
his left knee disability in February 1985.  The RO 
subsequently awarded service connection for that disability 
in June 1985.  This constituted a full grant of benefits 
sought at that time.  As noted above, the evidence does not 
show that the veteran's filed a notice of disagreement of the 
initial disability evaluation assigned within one year 
following the assignment of the initial noncompensable 
disability evaluation.  Accordingly, the June 1985 rating 
action is final.  See 38 C.F.R. §§ 20.201, 20.302.  

The record reflects that VA did not receive any 
correspondence containing an expression on the veteran's part 
of an intent to pursue an increased rating for his service-
connected left knee disability until June 22, 2000.  That is 
the effective date assigned by the RO for a 30 percent rating 
based on arthritis of the left knee, a 30 percent rating 
based on subluxation of the left knee, and a 10 percent 
rating for residual surgical scar.  The veteran argues that 
his left knee condition warranted compensable evaluations 
prior to that date.  However, the Board notes that there is 
no evidence that the veteran submitted a claim, either formal 
or informal, for an increased rating prior to June 22, 2000.  
Therefore, the Board agrees that June 22, 2000, is the date 
of receipt of claim for purposes of determining the effective 
date of the increased evaluation.  

With respect to the one-year period prior to June 22, 2000, 
there is no medical evidence, either VA or private, showing 
that the veteran's service-connected left knee disability 
warranted a compensable evaluation during the one-year period 
prior to the date of receipt of claim.  There is no objective 
evidence of treatment or symptoms related to the veteran's 
left knee during that period.  In fact, it was not until the 
August 2000 VA examination that the clinical evidence showed 
a compensable level of disability.

The Board notes that records of VA examination or 
hospitalization can be accepted as an informal claim for 
increased benefits.  See 38 C.F.R. § 3.157(b).  However, 
there is no record of any VA examination or hospitalization 
between the final June 1985 rating action and the August 2000 
VA examination.

In sum, the veteran did not allege an increase in disability 
until June 22, 2000, and it is not factually ascertainable 
that the disability was compensably disabling prior to June 
22, 2000.  Therefore, an effective date prior to June 22, 
2000, for a compensable evaluation for the veteran's left 
knee disability is not in order.

The Board has determined that application of the evidentiary 
equipoise rule is not required because the preponderance of 
the evidence is against the claim.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

An effective date prior to June 22, 2000, for a compensable 
evaluation for the veteran's connected-connected residuals of 
a fracture of the left tibia tubercle with osteoarthritic 
changes and chondromalacia is denied.
 


	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals



 Department of Veterans Affairs


